Opinion issued September 9, 2004 






 


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00908-CR
____________

IN RE JON R. O’KANE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Jon R. O’Kane, filed in this Court a pro se petition for writ of
mandamus complaining that respondent
 has not ruled on a petition for writ of
mandamus that relator filed in the district court.  Relator also requests that this Court
conduct a “de novo review” of relator’s case and reduce the amount of his bond.  We
deny the petition.
               This Court will issue a writ of mandamus to correct a clear abuse of
discretion or the violation of a duty imposed by law when there is no adequate
remedy at law.  Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex.
1994) (orig. proceeding).  The relator must provide this Court with a sufficient record
to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992).
               Relator has not provided this Court with a sufficient record in support of his
petition.  The Rules of Appellate Procedure provide that relator must file with the
petition “a certified or sworn copy of every document that is material to the relator’s
claim for relief and that was filed in any underlying proceeding.”  Tex. R. App. P.
52.7(a)(1).  None of the documents attached to relator’s petition as exhibits are
certified or sworn copies.
               In addition, relator’s petition does not show that respondent clearly abused
its discretion or violated a legal duty.  A district court has mandamus jurisdiction only
to enforce its own jurisdiction.  Martinez v. Thaler, 931 S.W.2d 45, 46 (Tex.
App.—Houston [14th Dist.] 1996, pet. ref’d).  According to Exhibit 1 attached to
relator’s petition in this Court, his petition for writ of mandamus in the district court
requested that respondent dismiss cause number 04CR1624 or reduce the amount of
relator’s bond in that case.  Clearly, the purpose of relator’s petition in the district
court was not to protect the district court’s jurisdiction.
               Finally, relator’s petition filed in this Court does not meet the requirements
of the Texas Rules of Appellate Procedure because it does not certify that a copy was
served on respondent.  See Tex. R. App. P. 9.5.
               The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).